Citation Nr: 1451051	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for dementia for the purposes of accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  The Veteran died in September 2005, and the appellant is the Veteran's surviving daughter.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In October 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

A representative from Disabled American Veterans (DAV) assisted the appellant at a videoconference.  DAV had been authorized by the Veteran to represent him during his lifetime.  However, the appellant did not complete a VA Form 21-22 or otherwise officially convey intent to appoint an authorized representative to act on her behalf in the appeal.  Hence, the appellant is unrepresented in the present appeal.  

The record in this case consists of the physical claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The appellant filed a claim for accrued benefits less than one year following the Veteran's death.

2.  The evidence of record at the time of the Veteran's death established that his service-connected syphilis played a material causal role in his development of dementia.  


CONCLUSION OF LAW

For purposes of accrued benefits, service connection for dementia is warranted. 38 U.S.C.A. §§ 1110, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2005); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Timeliness

The Board notes initially that the VAROIC in its February 2010 accrued benefits denial letter in essence dismissed the claim on the basis that an accrued benefits claim had not been timely filed.  The Board, however, finds that the appellant did timely file the claim.  

Within one year of the Veteran's death, the appellant in March 2006 submitted a letter to the RO.  She stated that the Veteran had a pending claim at the time of his death and she desired to pursue "his claim and mine."  This is an adequate and timely incomplete claim for accrued benefits.  This incomplete claim having been filed, VA was required to notify the appellant of the requirements for filing a completed claim for accrued benefits, and the appellant was to be afforded one year following that notice to timely complete an accrued benefits claim.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c)(1) (2014).  It does not appear from the record this notice was provided to the appellant.  Hence, her completed accrued benefits claim filed in August 2008 was timely.  

II.  Legal Criteria

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Accrued benefits are those benefits to which a veteran was entitled to at the time of his death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) .  Upon the death of a veteran, any accrued benefits are payable to his spouse, or to others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In this case, any accrued benefits are payable to the appellant, who is the Veteran's daughter.  38 C.F.R. § 3.1000(a)(1)(ii).  This is based on the record reflecting that the Veteran was not married and did not have other surviving children at the time of his death.  

Only evidence of record at the time of a veteran's death, to include certain VA and service department records considered constructively of record at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).

III.  Factual Background and Analysis

Service treatment records reflect the Veteran was diagnosed and treated for syphilis in 1968.  He was granted service connected for syphilis in a December 1969 rating action.  The disability was assigned a noncompensable rating.

Over the years following service, the Veteran on a few occasions failed to appear for examinations in support of claims.  Upon VA general examinations in December 1997, August 1998, and September 2000, the examiners found no significant impairment in basic neurocognitive functioning.  Some "memory gaps" were detected on the August 1998 examination.

In January 1998 and again from February to March of 1998 the Veteran underwent VA hospitalization for polysubstance rehabilitation, including for alcohol dependence.  Significant cognitive deficits were not then noted.  

At an August 1998 VA social and industrial survey, the examiner noted that the Veteran "presented as a frustrated individual with poor coping skills."  A post-service history was noted of in excess of 15 jobs since separating from service, with his longest employment lasting three years, and most of the employment involving manual labor.

The Veteran underwent a thorough neuropsychological evaluation with testing for treatment purposes in July 2003.  He complained of increasing difficulties with memory in the past two years, including marked decline in the past four to five months.  He reported losing important objects and frequently forgetting what he was doing, not being able to solve problems he had solved in the past, and difficulty completing simple written forms.  He also reported receiving assistance from relatives, including assistance with taking medication.  The examiner noted the Veteran's history, including of treponemal infection (in the Veteran's case resulting in syphilis), hepatitis B and C, and emphysema.  It was also noted that the Veteran was hospitalized in June 2003 for pneumothorax and in July 2003 for pancreatitis.  Reported past head traumas included during a motor vehicle accident in 1985 with loss of consciousness, and being hit on the head with a pistol sometime in the past.  The Veteran also provided a history of heavy alcohol consumption from age 16 until approximately one year ago.  

The July 2003 examination disclosed that the Veteran was fully oriented with adequate recall.  However, the Veteran's spontaneous language was fluent for short statements only, and he had mild word finding difficulty with occasional slurring of his speech.  He also had difficulty attending to tasks, poor memory and occasional loss of ability to solve problems from past experience (loss of "mental set").  There were also some comprehension difficulties.  Scores on dementia testing were in the moderately impaired range.  The examiners concluded, pertinently, as follows:

The pattern of learning and memory deficits suggests effect on medial structures such as mammillary bodies as well as the anterior hippocampus because of his greater encoding than retrieval deficit.  It is difficult to state the etiology of his dementia although his chronic polysubstance abuse, hepatitis B and C, pancreatitis and treponemal infection likely play a combined role in his neurodegeneration.  

It thus appears clear that the neuropsychological evaluation in July 2003 was quite thorough and based on an in-depth evaluation of the Veteran's mental functioning and potential impacts past diseases, behaviors, and environmental factors.  Other recent treatment evaluations also address the presence of aspects of dementia as well as depression.  

The Veteran underwent a VA psychiatric examination for compensation purposes in September 2003, and the examiner did not diagnose dementia.  Rather, the examiner disagreed with a January 2003 treatment record's assessment of dementia due to syphilis.  However, while the September 2003 examiner then discounted any effect of the Veteran's past syphilis on his cognitive function, he did so without review of the circumstances of past diagnosis and treatment for the disease, commenting, "In regards to the [V]eteran's past history of a Treponema infection, he was apparently diagnosed early and treated with adequate treatment and it is my opinion that it is not likely that this [V]eteran has any sequelae at all from that infection that occurred 35 years ago." (Emphasis added)  The September 2003 examiner also entirely failed to review the findings of the July 2003 neuropsychiatric evaluation.  Hence, the Board finds that the findings and conclusions of the September 2003 examiner, including the failure to diagnose dementia or to find residuals of past syphilis, were based on inadequate review of the evidence, including substantial failure to review pertinent neurocognitive findings supporting the presence of dementia.  

Reviewing the record as a whole, the Board finds that it is not clear how long after the Veteran's syphilis infection he was cleared of the disease, or if he ever was completely cleared of the disease.  The service records only reflect treatment for syphilis shortly prior to service separation, without record of follow up in months or years thereafter.  Based on this inadequate record, the Board finds reasonable the conclusion of the experts in July 2003 that the Veteran's syphilis was one among a number of contributors to the Veteran's dementia.  This is reasonably supported by other treatment evaluations, reflecting an unclear yet potentially deleterious course of the Veteran's mental health following service (as reflected by absence of long-term employment and polysubstance abuse over many years), and dementia reasonably established prior to his death.  The Board thus finds the weight of the evidence at least in equipoise, that the Veteran's service-connected syphilis substantially contributed to dementia suffered by the Veteran prior to his death.  Accordingly, service connection for dementia for accrued benefits purposes is in order. 


ORDER

Entitlement to service connection for dementia for purposes of accrued benefits is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


